UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 12/31/16 The following N-CSR relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR will be filed for any series with a different fiscal year end, as appropriate. Dreyfus/Standish Global Fixed Income Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus/Standish Global Fixed Income Fund ANNUAL REPORT December 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Futures 22 Statement of Options Written 23 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 26 Financial Highlights 28 Notes to Financial Statements 32 Report of Independent Registered Public Accounting Firm 53 Important Tax Information 54 Board Members Information 55 Officers of the Fund 57 FOR MORE INFORMATION Back Cover Dreyfus/Standish Global Fixed Income Fund The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this annual report for Dreyfus/Standish Global Fixed Income Fund, covering the 12-month period from January 1, 2016 through December 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks and bonds advanced over 2016 despite bouts of market volatility stemming from various economic and political developments. In January, stocks declined sharply and long-term interest rates fell in response to sluggish global economic growth, falling commodity prices, and worries following the first increase in short-term U.S. interest rates in nearly a decade. However, equities began a sustained rebound in February when U.S. monetary policymakers refrained from additional rate hikes, other central banks eased their monetary policies, and commodity prices recovered. After a bout of volatility in June stemming from the United Kingdom’s referendum to leave the European Union, stocks generally continued to climb over the summer. Stock prices moderated in advance of U.S. elections, but markets subsequently rallied to new highs in anticipation of changes in U.S. fiscal and tax policies. In the bond market, yields of high-quality government bonds moved lower over much of the reporting period amid robust investor demand for current income, but yields surged higher after the election due to expectations of rising interest rates. Corporate-backed bonds fared especially well in this environment. The transition to a new U.S. president and ongoing global economic headwinds suggest that volatility may persist in the financial markets. Some asset classes and industry groups seem likely to benefit from a changing economic and geopolitical landscape, while others probably will face challenges. Consequently, selectivity seems likely to be an important determinant of investment success in 2017. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation January 17, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2016, through December 31, 2016, as provided by David Leduc, CFA, Raman Srivastava, CFA, and Brendan Murphy, CFA, Portfolio Managers of Standish Mellon Asset Management Co., Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ended December 31, 2016, Dreyfus/Standish Global Fixed Income Fund’s Class A shares achieved a total return of 2.12%, Class C shares returned 1.37%, Class I shares returned 2.41%, and Class Y shares returned 2.46%. 1 In comparison, the Bloomberg Barclays Global Aggregate Bond Index (Hedged) (the “Index”), the fund’s benchmark, produced a total return of 3.95% for the same period. 2 Global bonds benefited over much of the reporting period from falling long-term interest rates, but gains were partially erased when rates later climbed. The fund lagged its Index, in part due to shortfalls in its currency strategies. As of August 24, 2016, the fund’s Index, the Barclays Global Aggregate Bond Index (Hedged), was renamed the Bloomberg Barclays Global Aggregate Bond Index (Hedged). The Fund’s Investment Approach The fund seeks to maximize total return while realizing a market level of income, consistent with preserving principal and liquidity, by normally investing at least 80% of its net assets in fixed-income securities. The fund also normally invests at least 65% of its assets in non-U.S. dollar-denominated fixed-income securities of governments and companies located in various countries, including emerging markets. The fund generally invests in eight or more countries, but always invests in at least three countries, one of which may be the United States. The fund’s investments may include bonds, notes, mortgage-related securities, asset-backed securities, convertible securities, eurodollar and Yankee dollar instruments, preferred stock, and money market instruments. To protect the U.S. dollar value of the fund’s assets, we hedge most, but not necessarily all, of the portfolio’s foreign currency exposure. The portfolio managers focus on identifying undervalued government bond markets, currencies, sectors, and securities and de-emphasize the use of interest-rate forecasting. The portfolio managers look for fixed-income securities with the most potential for added value, such as those involving the possibility of credit upgrades, unique structural characteristics, or innovative features. The portfolio managers select securities for the fund’s portfolio by using fundamental economic research and quantitative analysis and focusing on sectors and individual securities that appear to be relatively undervalued and actively trading among sectors. Economic and Political Factors Drove Market Performance At the start of 2016, sluggish global growth, plunging commodity prices, and a recent increase in short-term U.S. interest rates caused investors to flock to traditional safe havens. This development hurt riskier emerging-markets and corporate bonds while sending prices of high-quality sovereign bonds higher and their yields lower. Investor sentiment changed dramatically in February, and markets rallied through the spring when U.S. policymakers indicated that they would delay additional rate hikes, commodity prices began to rebound, and foreign currencies gained value against the U.S. dollar. Central banks in Japan and Europe adopted negative short-term interest rates, a move that drove international investors to higher yielding market sectors such as corporate-backed securities and emerging-markets bonds. In June, concerns surrounding a referendum in Great Britain to leave the European Union produced renewed market volatility, sending yields of U.S. Treasury securities to historical lows. Meanwhile, higher yielding bond market sectors rallied amid robust demand from investors seeking more competitive yields than were available from sovereign bonds in most markets. 3 DISCUSSION OF FUND PERFORMANCE (continued) Sovereign bonds gave back most of their previous gains in the weeks after the U.S. election in November as investors looked forward to the stimulative impact of a new presidential administration’s fiscal, tax, and regulatory policies. Consequently, the Index ended the year with a modestly positive total return. Fund Strategies Produced Mixed Results Although the fund participated in the global bond market’s moderate gains over the reporting period, its performance compared to the Index was hampered by its currency positions. Most notably, exposure to the Mexican peso and underweighted exposure to the Australian dollar proved counterproductive. In addition, the fund’s allocation to inflation-linked bonds in Europe lagged market averages early in the reporting period when inflationary pressures remained muted. Underweighted exposure to German bonds and security selection shortfalls among commercial mortgage-backed securities also constrained relative results. An emphasis on emerging-markets bonds, particularly those from Morocco and Middle Eastern nations, produced better relative results. Inflation-linked bonds in Mexico added value, as did underweighted exposure to residential mortgage-backed securities. The fund’s interest rate strategies also proved favorable, including a relatively short duration position in the United States and good timing in shifting the fund’s focus toward shorter maturities in Japan. At times, the fund employed futures contracts and options to establish its currency and interest rate strategies. Continued Volatility Expected As of year-end, we have maintained a generally cautious investment posture in anticipation of rising U.S. interest rates and continued volatility in global financial markets. Therefore, we currently intend to maintain a generally conservative investment posture, including an emphasis on bonds and currencies in international markets that offer relatively attractive values. January 17, 2017 Bonds are subject generally to interest-rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity. The fixed-income securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. The fund may use derivative instruments, such as options, futures, options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps, and other credit derivatives. A small investment in derivatives could have a potentially large impact on the fund’s performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I and Class Y are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 Source: FactSet —The Bloomberg Barclays Global Aggregate Bond Index (Hedged) provides a broad-based measure of the global investment-grade fixed income markets. The three major components of this index are the U.S. Aggregate, the Pan-European Aggregate, and the Asian-Pacific Aggregate Indices. The index also includes eurodollar and euro-yen corporate bonds, Canadian government securities, and USD investment-grade 144A securities. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus/Standish Global Fixed Income Fund Class A shares, Class C shares, Class I shares, and Class Y shares and the Bloomberg Barclays Global Aggregate Index (Hedged) (the “Index”) † Source: FactSet †† The total return figures presented for Class A and Class C shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 12/2/09 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for Class A shares. The total return figures presented for Class Y shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 7/1/13 (the inception date for Class Y shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I, and Class Y shares of Dreyfus/Standish Global Fixed Income Fund on 12/31/06 to a $10,000 investment made in the Index on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Index provides a broad-based measure of the global investment-grade fixed income markets. The three major components of this index are the U.S. Aggregate, the Pan-European Aggregate, and the Asian-Pacific Aggregate Indices. The index also includes eurodollar and euro-yen corporate bonds, Canadian government securities, and USD investment-grade 144A securities. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 FUND PERFORMANCE (continued) Average Annual Total Returns as of 12/31/16 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 12/2/09 -2.48% 2.60% 4.87% †† without sales charge 12/2/09 2.12% 3.55% 5.36% †† Class C shares with applicable redemption charge † 12/2/09 0.37% 2.78% 4.81% †† without redemption 12/2/09 1.37% 2.78% 4.81% †† Class I shares 1/1/94 2.41% 3.85% 5.57% Class Y shares 7/1/13 2.46% 3.88% †† 5.59% †† Bloomberg Barclays Global Aggregate Index ( Hedged ) 3.95% 3.59% 4.39% Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class A and Class C shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 12/2/09 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for Class A shares. The total return performance figures presented for Class Y shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 7/1/13 (the inception date for Class Y shares). 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Standish Global Fixed Income Fund from July 1, 2016 to December 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ $ 2.60 $ Ending value (after expenses) $ $ 988.40 $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ $ 2.64 $ Ending value (after expenses) $ $ 1,022.52 $ † Expenses are equal to the fund’s annualized expense ratio of .81% for Class A, 1.55% for Class C, .52 % for Class I and .46% for Class Y, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 7 STATEMENT OF INVESTMENTS December 31, 2016 Bonds and Notes - 96.6% Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Argentina - 1.0% Argentine Government, Unscd. Bonds ARS 21.20 9/19/18 205,775,000 13,252,353 Buenos Aires Province, Sr. Unscd. Notes 5.75 6/15/19 7,050,000 b 7,359,848 Buenos Aires Province, Sr. Unscd. Notes 9.13 3/16/24 6,800,000 b,c 7,415,400 Bahrain - .5% Bahraini Government, Sr. Unscd. Bonds 7.00 10/12/28 14,100,000 b Belgium - .9% Belgium Government, Unscd. Bonds, Ser. 74 EUR 0.80 6/22/25 22,900,000 b Brazil - 1.0% Brazilian Government, Sr. Unscd. Bonds 5.63 2/21/47 15,425,000 13,574,000 Brazilian Government, Unscd. Notes BRL 10.00 1/1/21 49,250,000 14,610,349 Canada - 4.8% BMW Canada Auto Trust, Ser. 2016-1A, Cl. A1 CAD 1.37 9/20/18 3,866,406 b 2,882,245 Canadian Government, Unscd. Bonds CAD 1.75 3/1/19 27,650,000 21,022,155 Canadian Government, Unscd. Bonds CAD 0.75 9/1/20 77,035,000 56,883,633 Canadian Government, Unscd. Bonds CAD 3.50 12/1/45 12,360,000 11,444,035 CNH Capital Canada Receivables Trust, Ser. 2014-1A, Cl. A2 CAD 1.80 10/15/20 1,488,067 b 1,112,395 GMF Canada Leasing Trust, Ser. 16-1A, Cl. A1 CAD 1.38 8/20/18 4,157,584 b 3,097,696 GMF Canada Leasing Trust, Ser. 16-1A, Cl. A2 CAD 1.64 3/20/19 5,050,000 b 3,761,482 GMF Canada Leasing Trust, Ser. 16-1A, Cl. A3 CAD 1.83 6/21/21 5,800,000 b 4,312,299 MBARC Credit Canada, Ser. 2016-AA, Cl. A1 CAD 1.26 9/17/18 14,756,923 b 10,998,038 MBARC Credit Canada, Ser. 2016-AA, Cl. A2 CAD 1.53 6/17/19 11,025,000 b 8,203,523 MBARC Credit Canada, Ser. 2016-AA. Cl. A3 CAD 1.72 7/15/21 3,350,000 b 2,492,606 Teck Resources, Gtd. Notes 6.25 7/15/41 3,575,000 3,463,031 Colombia - .5% Colombian Government, Sr. Unscd. Bonds, Ser. B COP 10.00 7/24/24 37,206,900,000 France - 3.5% AXA, Sub. Notes EUR 5.25 4/16/40 3,500,000 4,105,325 8 Bonds and Notes - 96.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) France - 3.5% (continued) French Government, Unscd. Bonds EUR 0.50 5/25/26 74,600,000 77,772,530 Numericable-SFR, Sr. Scd. Notes 7.38 5/1/26 3,375,000 b 3,459,375 Societe Generale, Gtd. Notes 2.75 10/12/17 4,510,000 4,552,403 Societe Generale, Sr. Unscd. Notes EUR 2.38 2/28/18 5,300,000 5,743,580 Germany - 2.0% Allianz, Jr. Sub. Bonds EUR 3.38 9/29/49 3,100,000 3,357,697 Allianz, Sub. Notes EUR 5.63 10/17/42 4,300,000 5,363,150 Driver thirteen UG (haftungsbeschraenkt), Ser. 13, Cl. A EUR 0.00 2/22/21 2,024,933 d 2,134,345 German Government, Unscd. Bonds EUR 2.50 8/15/46 8,515,000 12,620,607 Globaldrive Auto Receivables, Ser. 16-A, Cl. A EUR 0.00 1/20/24 3,888,341 d 4,101,619 Globaldrive Auto Receivables, Ser. 16-B, Cl. A EUR 0.13 8/20/24 12,540,536 d 13,270,173 KFW, Govt. Gtd. Notes AUD 4.00 1/16/19 18,050,000 13,455,027 Hungary - 1.3% Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 1,400,000 b 1,547,253 Hungarian Government, Unscd. Bonds, Ser. 24/B HUF 3.00 6/26/24 2,513,500,000 8,745,018 Hungarian Government, Unscd. Bonds, Ser. 25/B HUF 5.50 6/24/25 6,245,300,000 25,485,892 Iceland - .9% Icelandic Government, Unscd. Notes 5.88 5/11/22 22,425,000 Indonesia - .7% Indonesian Government, Sr. Unscd. Notes EUR 2.63 6/14/23 1,200,000 b 1,272,378 Indonesian Government, Sr. Unscd. Notes 4.35 1/8/27 1,400,000 b 1,406,471 Indonesian Government, Sr. Unscd. Notes EUR 3.75 6/14/28 15,250,000 b,c 16,341,634 Ireland - .3% AerCap Ireland Capital, Gtd. Notes 4.50 5/15/21 4,550,000 4,726,768 AerCap Ireland Capital, Gtd. Notes 5.00 10/1/21 2,000,000 2,107,500 Irish Government, Unscd. Bonds EUR 2.40 5/15/30 75,000 91,036 Irish Government, Unscd. Bonds EUR 2.00 2/18/45 2,150,000 2,429,031 9 STATEMENT OF INVESTMENTS (continued) Bonds and Notes - 96.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Italy - 4.2% Enel, Sr. Unscd. Bonds EUR 4.88 2/20/18 2,165,000 2,404,110 Intesa Sanpaolo, Gtd. Notes 3.88 1/15/19 13,308,000 13,548,356 Intesa Sanpaolo, Sr. Unscd. Notes 3.88 1/16/18 3,585,000 3,633,164 Intesa Sanpaolo, Sr. Unscd. Notes EUR 3.00 1/28/19 1,075,000 1,190,713 Italian Government, Sr. Unscd. Bonds EUR 4.75 6/1/17 8,685,000 9,334,030 Italian Government, Sr. Unscd. Bonds EUR 3.50 6/1/18 23,275,000 25,778,610 Italian Government, Sr. Unscd. Bonds EUR 2.35 9/15/24 32,320,000 b,e 39,292,535 Italian Government, Unscd. Bonds EUR 2.80 3/1/67 21,975,000 20,650,065 Japan - 15.3% Development Bank of Japan, Govt. Gtd. Bonds JPY 1.70 9/20/22 325,000,000 3,041,333 Japanese Government, Sr. Unscd. Bonds, Ser. 118 JPY 0.20 6/20/19 3,147,850,000 27,184,065 Japanese Government, Sr. Unscd. Bonds, Ser. 128 JPY 0.10 6/20/21 14,474,750,000 125,014,158 Japanese Government, Sr. Unscd. Bonds, Ser. 156 JPY 0.40 3/20/36 7,106,500,000 59,281,070 Japanese Government, Sr. Unscd. Bonds, Ser. 19 JPY 0.10 9/10/24 5,811,000,000 f 52,599,127 Japanese Government, Sr. Unscd. Bonds, Ser. 20 JPY 0.10 3/10/25 6,182,700,000 f 56,159,416 Japanese Government, Sr. Unscd. Bonds, Ser. 307 JPY 1.30 3/20/20 3,206,400,000 28,708,082 Japanese Government, Sr. Unscd. Bonds, Ser. 330 JPY 0.80 9/20/23 14,100,000 127,718 Japanese Government, Sr. Unscd. Bonds, Ser. 336 JPY 0.50 12/20/24 6,809,400,000 60,682,285 Japanese Government, Sr. Unscd. Bonds, Ser. 44 JPY 1.70 9/20/44 513,000,000 5,506,080 Luxembourg - .7% Altice Financing, Sr. Scd. Bonds 7.50 5/15/26 3,575,000 b 3,726,938 E-Carat, Ser. 16-1, Cl. A EUR 0.08 10/18/24 8,537,452 d 9,018,184 Volkswagen Car Lease, Ser. 22, Cl. A EUR 0.25 8/21/21 5,231,266 d 5,526,272 Mexico - 1.5% Banco Nacional de Comercio Exterior, Sr. Unscd. Notes 4.38 10/14/25 7,100,000 b 6,975,750 Mexican Government, Sr. Unscd. Bonds, Ser. S MXN 4.50 12/4/25 115,575,000 g 34,847,337 10 Bonds and Notes - 96.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Morocco - 1.9% Moroccan Government, Sr. Unscd. Bonds EUR 3.50 6/19/24 28,760,000 31,997,233 Moroccan Government, Sr. Unscd. Notes EUR 4.50 10/5/20 9,950,000 11,612,313 Moroccan Government, Sr. Unscd. Notes 4.25 12/11/22 6,695,000 6,855,412 Netherlands - 4.6% ABN AMRO Bank, Sr. Unscd. Notes 4.25 2/2/17 5,700,000 b 5,717,716 ABN AMRO Bank, Sub. Notes 4.75 7/28/25 9,350,000 b 9,495,477 Equate Petrochemical, Gtd. Notes 3.00 3/3/22 7,225,000 b 6,907,317 Iberdrola International, Gtd. Notes EUR 1.13 1/27/23 1,400,000 c 1,512,769 Iberdrola International, Gtd. Notes EUR 5.75 2/27/49 800,000 891,692 Lukoil International Finance, Gtd. Notes 4.75 11/2/26 12,950,000 b 13,001,670 Mylan, Gtd. Notes 2.50 6/7/19 6,125,000 b 6,093,842 Netherlands Government, Unscd. Bonds EUR 1.25 1/15/18 17,100,000 b 18,376,065 Netherlands Government, Unscd. Bonds EUR 0.25 1/15/20 4,200,000 4,551,309 Rabobank Nederland, Gtd. Notes 3.38 1/19/17 2,565,000 2,567,355 Rabobank Nederland, Sub. Bonds EUR 2.50 5/26/26 12,480,000 13,655,798 Schaeffler Finance, Sr. Scd. Notes 4.75 5/15/23 3,375,000 b 3,442,500 Shell International Finance, Gtd. Notes 3.75 9/12/46 13,750,000 12,657,645 Teva Pharmaceutical Finance Netherlands II, Gtd. Notes EUR 1.13 10/15/24 1,700,000 1,730,860 Teva Pharmaceutical Finance Netherlands II, Gtd. Notes EUR 1.63 10/15/28 1,625,000 c 1,607,421 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 2.80 7/21/23 3,200,000 3,030,122 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 3.15 10/1/26 5,600,000 5,165,653 Volkswagen International Finance, Gtd. Notes 2.38 3/22/17 3,825,000 b 3,835,297 Vonovia Finance, Gtd. Notes 3.20 10/2/17 1,585,000 b 1,599,371 Vonovia Finance, Gtd. Notes EUR 1.63 12/15/20 9,000,000 9,901,895 New Zealand - 1.6% New Zealand Government, Sr. Unscd. Bonds, Ser. 0925 NZD 2.00 9/20/25 61,208,000 h 11 STATEMENT OF INVESTMENTS (continued) Bonds and Notes - 96.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Norway - .3% Norwegian Government, Unscd. Bonds, Ser. 474 NOK 3.75 5/25/21 61,700,000 b Peru - .4% Peruvian Government, Sr. Unscd. Bonds EUR 2.75 1/30/26 6,125,000 6,979,423 Peruvian Government, Sr. Unscd. Bonds 4.13 8/25/27 3,625,000 c 3,783,594 Poland - .7% Polish Government, Sr. Unscd. Notes EUR 3.00 1/15/24 5,175,000 6,206,138 Polish Government, Unscd. Bonds, Ser. 0725 PLN 3.25 7/25/25 3,725,000 874,215 Polish Government, Unscd. Notes EUR 2.00 10/25/46 12,080,000 11,864,081 Portugal - 1.0% Portgual Government, Sr. Unscd. Bonds EUR 2.88 7/21/26 26,450,000 Romania - 1.0% Romanian Government, Sr. Unscd. Notes EUR 2.75 10/29/25 7,670,000 b 8,432,535 Romanian Government, Unscd. Notes EUR 2.88 5/26/28 16,450,000 b 17,818,842 Russia - .9% Russian Government, Sr. Unscd. Bonds 4.75 5/27/26 9,200,000 b 9,440,120 Russian Government, Unscd. Bonds, Ser. 6215 RUB 7.00 8/16/23 996,225,000 15,322,897 Saudi Arabia - .3% Saudi Arabian Government, Sr. Unscd. Bonds 3.25 10/26/26 8,250,000 b Serbia - .2% Serbian Government, Sr. Unscd. Notes 7.25 9/28/21 3,600,000 South Korea - 1.8% Republic of Korea, Sr. Unscd. Bonds, Ser. 2506 KRW 2.25 6/10/25 6,341,600,000 5,327,805 Republic of Korea, Sr. Unscd. Bonds, Ser. 2512 KRW 2.25 12/10/25 51,793,000,000 43,575,203 Spain - 2.5% BBVA Subordinated Capital, Gtd. Notes EUR 3.50 4/11/24 10,000,000 10,989,168 Driver Espana, Ser. 3, Cl. A EUR 0.68 12/21/26 5,976,843 d 6,345,313 Santander International Debt, Gtd. Notes EUR 4.00 3/27/17 4,200,000 4,462,895 Spanish Government, Sr. Unscd. Bonds EUR 2.75 4/30/19 15,950,000 17,931,334 12 Bonds and Notes - 96.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Spain - 2.5% (continued) Spanish Government, Sr. Unscd. Bonds EUR 1.40 1/31/20 8,794,000 9,657,209 Spanish Government, Sr. Unscd. Bonds EUR 1.95 4/30/26 225,000 249,850 Spanish Government, Sr. Unscd. Bonds EUR 5.75 7/30/32 10,275,000 16,489,873 Telefonica Emisiones, Gtd. Notes EUR 3.96 3/26/21 1,600,000 1,923,451 Sri Lanka - .5% Sri Lankan Government, Sr. Unscd. Bonds 5.75 1/18/22 13,100,000 b Supranational - 3.4% European Investment Bank, Sr. Unscd. Bonds CAD 1.25 11/5/20 15,050,000 b 11,108,293 European Investment Bank, Sr. Unscd. Notes CAD 1.13 9/16/21 8,500,000 6,173,982 International Bank for Reconstruction & Development, Sr. Unscd. Notes AUD 3.50 1/24/18 2,800,000 2,049,790 International Bank for Reconstruction & Development, Sr. Unscd. Notes NZD 3.50 1/22/21 69,975,000 48,802,637 Nordic Investment Bank, Sr. Unscd. Notes NOK 1.38 7/15/20 215,000,000 24,996,204 Sweden - .1% Swedish Government, Unscd. Bonds, Ser. 1047 SEK 5.00 12/1/20 20,660,000 Turkey - .6% Turkish Government, Unscd. Bonds TRY 2.35 9/18/24 47,525,000 United Kingdom - 5.4% Barclays, Jr. Sub. Bonds 7.88 12/29/49 6,000,000 6,083,100 Barclays, Sub. Notes 5.20 5/12/26 8,100,000 8,267,670 British Telecommunications, Sr. Unscd. Notes EUR 0.63 3/10/21 7,450,000 7,922,732 HSBC Holdings, Sub. Notes 4.38 11/23/26 5,800,000 5,846,197 International Game Technology, Sr. Scd. Notes 6.25 2/15/22 3,275,000 b 3,528,813 Lloyds Bank, Sr. Unscd. Notes EUR 4.63 2/2/17 1,975,000 2,087,347 Lloyds Banking Group, Gtd. Notes 3.10 7/6/21 4,000,000 c 4,050,356 Royal Bank of Scotland Group, Sr. Unscd. Notes 3.88 9/12/23 28,725,000 27,592,603 United Kingdom Gilt, Unscd. Bonds GBP 1.50 1/22/21 15,600,000 20,059,579 United Kingdom Gilt, Unscd. Bonds GBP 4.25 12/7/40 6,770,000 12,227,250 13 STATEMENT OF INVESTMENTS (continued) Bonds and Notes - 96.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) United Kingdom - 5.4% (continued) United Kingdom Gilt, Unscd. Bonds GBP 3.25 1/22/44 27,850,000 44,381,454 Vodafone Group, Sr. Unscd. Notes EUR 1.25 8/25/21 5,400,000 5,905,587 United States - 30.3% 21st Century Fox America, Gtd. Notes 3.70 10/15/25 2,600,000 2,632,890 A10 Term Asset Financing, Ser. 2013-2, Cl. A 2.62 11/15/27 430,824 b 429,138 Abbott Laboratories, Sr. Unscd. Notes 3.75 11/30/26 2,850,000 2,834,570 Abbott Laboratories, Sr. Unscd. Notes 4.90 11/30/46 10,800,000 11,106,320 AbbVie, Sr. Unscd. Bonds EUR 1.38 5/17/24 8,250,000 8,800,061 Aetna, Sr. Unscd. Notes 1.90 6/7/19 8,150,000 8,133,993 Ally Financial, Gtd. Notes 3.50 1/27/19 3,310,000 3,334,825 Ally Financial, Gtd. Notes 8.00 11/1/31 3,425,000 3,989,851 AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 2,760,000 2,770,678 AmeriCredit Automobile Receivables Trust, Ser. 2013-4, Cl. C 2.72 9/9/19 1,065,000 1,072,191 Amgen, Sr. Unscd. Notes 4.40 5/1/45 2,825,000 2,716,483 Antero Resources, Gtd. Notes 5.63 6/1/23 915,000 941,306 Antero Resources, Sr. Unscd. Notes 5.00 3/1/25 2,775,000 b 2,727,853 Apple, Sr. Unscd. Notes 3.25 2/23/26 8,895,000 8,897,446 Aventura Mall Trust, Ser. 2013-AVM, Cl. A 3.74 12/5/32 2,305,000 b,d 2,422,048 BAE Systems Holdings, Gtd. Bonds 3.80 10/7/24 1,301,000 1,333,746 BAE Systems Holdings, Gtd. Bonds 3.80 10/7/24 2,800,000 b 2,870,476 Barclays Commercial Mortgage Securities Trust, Ser. 2013-TYSN, Cl. A2 3.76 9/5/32 1,245,000 b 1,303,068 Bear Stearns ALT-A Trust, Ser. 2004-2, Cl. 2A1 3.02 3/25/34 686,708 d 679,619 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2005-PWR10, Cl. AJ 5.59 12/11/40 231,759 d 255,434 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-PWR14, Cl. AJ 5.27 12/11/38 7,778,360 7,797,417 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR16, Cl. AJ 5.71 6/11/40 7,218,309 d 7,249,645 14 Bonds and Notes - 96.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) United States - 30.3% (continued) Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR17, Cl. AJ 5.89 6/11/50 2,000,000 d 2,015,126 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR18, Cl. AJ 6.22 6/11/50 950,000 d 928,403 Branch Banking & Trust, Sub. Bonds 3.80 10/30/26 10,890,000 11,187,961 Branch Banking & Trust, Sub. Notes 3.63 9/16/25 7,850,000 7,979,172 Capital Auto Receivables Asset Trust, Ser. 2013-3, Cl. D 3.69 2/20/19 855,000 869,451 Capital Auto Receivables Asset Trust, Ser. 2014-1, Cl. D 3.39 7/22/19 900,000 921,001 Capital Auto Receivables Asset Trust, Ser. 2014-2, Cl. C 2.41 5/20/19 2,275,000 2,293,097 Capital Auto Receivables Asset Trust, Ser. 2014-3, Cl. D 3.14 2/20/20 2,850,000 2,893,036 Capital Auto Receivables Asset Trust, Ser. 2015-2, Cl. B 2.29 5/20/20 6,000,000 6,027,535 Capital Auto Receivables Asset Trust, Ser. 2015-2, Cl. D 3.16 11/20/20 7,275,000 7,333,642 Capital One Financial, Sub. Notes 3.75 7/28/26 15,000,000 14,548,695 CarMax Auto Owner Trust, Ser. 2014-4, Cl. D 3.04 5/17/21 2,625,000 2,643,194 CarMax Auto Owner Trust, Ser. 2015-2, Cl. D 3.04 11/15/21 1,000,000 1,001,545 CCO Holdings, Gtd. Notes 5.88 4/1/24 3,420,000 b,c 3,659,400 Chrysler Capital Auto Receivables Trust, Ser. 2013-AA, Cl. D 2.93 8/17/20 5,100,000 b 5,132,229 Chrysler Capital Auto Receivables Trust, Ser. 2013-BA, Cl. C 2.24 9/16/19 1,135,000 b 1,140,824 Chrysler Capital Auto Receivables Trust, Ser. 2015-AA, Cl. D 3.15 1/18/22 3,100,000 b 3,073,897 Chrysler Capital Auto Receivables Trust, Ser. 2015-BA, Cl. C 3.26 4/15/21 3,500,000 b 3,532,498 Citigroup, Sr. Unscd. Notes 4.65 7/30/45 7,920,000 8,364,977 Citigroup, Sub. Bonds 4.40 6/10/25 5,870,000 6,008,139 Citigroup Commercial Mortgage Trust, Ser. 2013-375P, Cl. C 3.52 5/10/35 150,000 b,d 150,213 Colony American Homes, Ser. 2014-1A, Cl. C 2.59 5/17/31 1,625,000 b,d 1,624,248 Colony Starwood Homes, Ser. 2016-2A, Cl. A 1.99 12/17/23 12,496,350 b,d 12,522,322 Commercial Mortgage Trust, Ser. 2006-C8, Cl. AJ 5.38 12/10/46 14,330,000 14,298,526 Commercial Mortgage Trust, Ser. 2013-WWP, Cl. B 3.73 3/10/31 1,225,000 b 1,258,008 Countrywide Alternative Loan Trust, Ser. 2004-18CB, Cl. 4A1 5.50 9/25/34 654,414 670,646 Cox Communications, Sr. Unscd. Notes 3.35 9/15/26 3,250,000 b 3,105,255 15 STATEMENT OF INVESTMENTS (continued) Bonds and Notes - 96.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) United States - 30.3% (continued) Crown Castle International, Sr. Unscd. Notes 2.25 9/1/21 4,675,000 4,523,530 Daimler Finance North America, Gtd. Notes 1.50 7/5/19 8,225,000 b 8,091,813 Davita Healthcare Partners, Gtd. Notes 5.00 5/1/25 3,600,000 3,550,500 Dell Equipment Finance Trust, Ser. 2015-1, Cl. C 2.42 3/23/20 6,880,000 b 6,921,202 Dell Equipment Finance Trust, Ser. 2016-1, Cl. A2 1.43 9/24/18 9,825,000 b 9,827,849 DISH DBS, Gtd. Notes 5.88 11/15/24 3,425,000 3,537,169 Drive Auto Receivables Trust, Ser. 2015-AA, Cl. C 3.06 5/17/21 5,750,000 b 5,807,501 Drive Auto Receivables Trust, Ser. 2016-CA, Cl. C 3.02 11/15/21 7,850,000 b 7,857,144 Drive Auto Receivables Trust, Ser. 2016-CA, Cl. D 4.18 3/15/24 8,000,000 b 7,943,146 DT Auto Owner Trust, Ser. 2014-1A, Cl. D 3.98 1/15/21 3,168,146 b 3,195,424 DT Auto Owner Trust, Ser. 2014-3A, Cl. D 4.47 11/15/21 2,425,000 b 2,473,576 DT Auto Owner Trust, Ser. 2015-3A, Cl. B 2.46 11/15/19 4,700,000 b 4,717,585 DT Auto Owner Trust, Ser. 2016-1A, Cl. C 3.54 10/15/21 865,000 b 871,394 Duke Energy, Sr. Unscd. Notes 2.65 9/1/26 2,800,000 2,614,797 Duke Energy, Sr. Unscd. Notes 3.75 9/1/46 5,375,000 4,849,040 Dynegy, Gtd. Notes 7.38 11/1/22 1,955,000 1,876,800 Dynegy, Gtd. Notes 7.63 11/1/24 1,770,000 c 1,641,675 Federal Home Loan Mortgage Corporation, Structured Agency Credit Risk Debt Notes, 3.16 8/25/24 531,251 d,i 532,844 Federal National Mortgage Association Connecticut Avenue Securities, Ser. 2014-C04, Ser. 1M1 2.71 11/25/24 615,312 d,i 616,657 First Data, Scd. Notes 5.75 1/15/24 3,425,000 b 3,547,033 First Franklin Mortgage Loan Asset Backed Certificates, Ser. 2004-FF4, Cl. M1 1.61 6/25/34 2,252,858 d 2,183,834 Flagship Credit Auto Trust, Ser. 2015-2, Cl. A 1.98 10/15/20 1,427,849 b 1,430,315 Ford Credit Auto Owner Trust, Ser. 2014-A, Cl. B 1.71 5/15/19 1,750,000 1,755,169 Ford Credit Floorplan Master Owner Trust A, Ser. 2015-1, Cl. A1 1.42 1/15/20 8,355,000 8,348,602 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 4,620,000 4,647,313 Ford Motor Credit, Sr. Unscd. Notes 2.55 10/5/18 1,700,000 1,709,969 16 Bonds and Notes - 96.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) United States - 30.3% (continued) Ford Motor Credit, Sr. Unscd. Notes 3.34 3/18/21 3,475,000 3,499,603 Freeport-McMoRan, Gtd. Notes 2.15 3/1/17 5,435,000 5,407,825 Freeport-McMoRan, Gtd. Notes 5.45 3/15/43 4,275,000 3,559,023 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. EFX 3.38 12/15/19 3,620,000 b,d 3,522,569 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. FFX 3.38 12/15/19 1,640,000 b,d 1,553,917 General Electric, Jr. Sub. Debs., Ser. D 5.00 12/29/49 3,085,000 d 3,205,161 General Motors Financial, Gtd. Notes 3.10 1/15/19 4,475,000 4,523,129 General Motors Financial, Gtd. Notes 2.35 10/4/19 9,650,000 9,538,398 Genesis Energy, Gtd. Notes 6.75 8/1/22 1,370,000 1,430,280 GM Financial Automobile Leasing Trust, Ser. 2015-1, Cl. D 3.01 3/20/20 3,350,000 3,389,592 Goldman Sachs Group, Sr. Unscd. Notes 3.50 11/16/26 10,380,000 c 10,188,188 Goldman Sachs Group, Sub. Notes 4.25 10/21/25 6,710,000 6,819,641 GS Mortgage Securities Trust, Ser. 2016-GS2, Cl. A2 2.64 5/10/49 4,200,000 4,244,583 Hyundai Auto Receivables Trust, Ser. 2015-A, Cl. C 1.98 7/15/20 1,320,000 1,313,957 Icahn Enterprises, Gtd. Notes 5.88 2/1/22 3,190,000 3,182,025 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB17, Cl. AM 5.46 12/12/43 1,045,336 1,045,031 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-LDP9, Cl. AM 5.37 5/15/47 4,307,414 4,306,042 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LDPX, Cl. AM 5.46 1/15/49 9,190,000 d 9,114,155 JPMorgan Chase & Co., Sr. Unscd. Notes 3.30 4/1/26 9,610,000 9,439,913 KeyCorp Student Loan Trust, Ser. 1999-B, Cl. CTFS 1.65 11/25/36 16,685 d 16,067 Kraft Heinz Foods, Gtd. Notes EUR 2.00 6/30/23 5,300,000 5,869,305 Kraft Heinz Foods, Gtd. Notes EUR 2.25 5/25/28 13,575,000 14,588,859 Kubota Credit Owner Trust, Ser. 2016-1A, Cl. A3 1.50 7/15/20 4,900,000 b 4,853,403 Metropolitan Life Global Funding I, Scd. Notes 1.50 1/10/18 4,605,000 b 4,605,939 Morgan Stanley, Sr. Unscd. Notes 4.00 7/23/25 3,450,000 3,538,027 Morgan Stanley Capital I Trust, Ser. 2007-IQ14, Cl. AM 5.69 4/15/49 5,692,000 d 5,581,756 17 STATEMENT OF INVESTMENTS (continued) Bonds and Notes - 96.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) United States - 30.3% (continued) Morgan Stanley Mortgage Loan Trust, Ser. 2005-1, Cl. 4A1 1.06 3/25/35 242,087 d 221,794 Newell Brands, Sr. Unscd. Notes 2.60 3/29/19 3,925,000 3,969,270 Occidental Petroleum, Sr. Unscd. Bonds 3.00 2/15/27 6,675,000 6,456,741 OneMain Financial Issuance Trust, Ser. 2014-2A, Cl. A 2.47 9/18/24 4,494,218 b 4,501,595 OneMain Financial Issuance Trust, Ser. 2015-1A, Cl. A 3.19 3/18/26 5,344,000 b 5,387,804 OneMain Financial Issuance Trust, Ser. 2015-1A, Cl. B 3.85 3/18/26 3,250,000 b 3,255,355 OneMain Financial Issuance Trust, Ser. 2015-2A, Cl. A 2.57 7/18/25 6,225,000 b 6,232,542 Oracle, Sr. Unscd. Notes 4.00 7/15/46 11,100,000 10,621,756 Prime Security Services Borrower, Scd. Notes 9.25 5/15/23 3,300,000 b 3,601,125 Prudential Financial, Sr. Unscd. Notes 5.38 6/21/20 2,200,000 2,410,054 Prudential Financial, Sr. Unscd. Notes 4.50 11/15/20 4,000,000 4,286,652 Reynolds Group, Gtd. Notes 7.00 7/15/24 3,345,000 b,c 3,560,334 Santander Drive Auto Receivables Trust, Ser. 2015-5, Cl. D 3.65 12/15/21 886,000 908,289 Scientific Games International, Gtd. Notes 10.00 12/1/22 3,105,000 3,105,000 SoFi Consumer Loan Program Trust, Ser. 2016-3, Cl. A 3.05 12/26/25 966,049 b 963,881 Southern, Sr. Unscd. Notes 3.25 7/1/26 9,275,000 9,031,624 Springleaf Funding Trust, Ser. 2013-AA, Cl. A 2.41 12/15/22 1,531,736 b 1,532,365 Springleaf Funding Trust, Ser. 2013-AA, Cl. A 3.45 12/15/22 3,450,000 b 3,457,604 Springleaf Funding Trust, Ser. 2015-AA, Cl. A 3.16 11/15/24 9,175,000 b 9,250,174 Springleaf Funding Trust, Ser. 2016-AA, Cl. A 2.90 11/15/29 12,150,000 b 12,126,222 Sprint Communications, Sr. Unscd. Notes 7.00 8/15/20 4,050,000 4,303,571 Sprint Spectrum, Sr. Scd. Notes 3.36 3/20/23 9,800,000 b 9,842,826 SunTrust Auto Receivables Trust, Ser. 2015-15A, Cl. A3 1.42 9/16/19 7,025,000 b 7,024,878 Targa Resources Partners, Sr. Unscd. Notes 5.13 2/1/25 3,425,000 b 3,412,156 T-Mobile USA, Gtd. Notes 6.00 3/1/23 2,900,000 3,070,375 Tricon American Homes, Ser. 2016-SFR1, Cl. A 2.59 11/17/33 13,190,000 b 12,810,111 U.S. Treasury, Notes 1.13 8/31/21 53,950,000 52,084,247 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/20 65,002,165 c,j 65,693,008 18 Bonds and Notes - 96.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) United States - 30.3% (continued) U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/21 34,369,956 c,j 34,586,555 U.S. Treasury Inflation Protected Securities, Notes 0.63 1/15/26 42,217,535 j 42,605,472 Verizon Owner Trust, Ser. 2016-1A, Cl. A 1.42 1/20/21 8,000,000 b 7,952,339 Visa, Sr. Unscd. Notes 2.20 12/14/20 9,250,000 9,260,193 Volkswagen Group of America Finance, Gtd. Notes 1.25 5/23/17 4,175,000 b 4,168,633 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C32, Cl. AJ 5.71 6/15/49 6,930,000 d 6,719,689 Walgreens Boots Alliance, Sr. Unscd. Notes 1.75 5/30/18 5,550,000 5,556,621 Wells Fargo & Co., Sr. Unscd. Notes 3.00 4/22/26 6,125,000 5,843,440 Wells Fargo & Co., Sub. Notes 4.30 7/22/27 1,675,000 1,722,386 Westlake Automobile Receivables Trust, Ser. 2014-2A, Cl. D 2.86 7/15/21 2,125,000 b 2,135,272 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs. 6.50 5/9/67 9,046,000 b,d 9,092,587 Total Bonds and Notes (cost $2,720,591,654) Options Purchased - .0% Face Amount Covered by Contracts ($) a Value ($) Put Options - .0% Mexican New Peso,
